Title: From Commissioners of the Sinking Fund to United States Congress, 26 December 1795
From: Commissioners of the Sinking Fund
To: United States Congress



26 Dec. 1795

At a meeting of the Commissioners of the Sinking Fund, on the 26th day of December, 1795,
Present: The President of the Senate,
The Secretary of State,
The Secretary of the Treasury.
A report of the Secretary of the Treasury was read, as follows:
“That, to provide for the payment of the interest on the public debt, which will fall due at the close of the present year, it will be necessary to anticipate the appropriated revenues to the amount of five hundred thousand dollars.
“The authority to make a loan for this purpose is contained in the first section of an act, passed on the 3d day of March, 1795, entitled ‘An act making further provision for the support of public credit, and for the redemption of the public debt.’
“The Secretary proposes, that the said loan be had of the Bank of the United States, for one year, to bear interest from the 1st day of January, ensuing, at the rate of six per centum per annum, to be refunded out of the proceeds of the duties on goods, wares, and merchandise, imported, on the tonnage of ships and vessels, and upon spirits distilled in the United States, and stills, which may accrue to the end of the present year, and be then uncollected.
“That the commissioners may be satisfied, as to the real state of the treasury, at the latest period to which the accounts have been settled, he takes the liberty to lay before them, a copy of his report, made to the House of Representatives, on the 14th instant, in which the receipts and expenditures for the three first quarters of the present year are exhibited, and also, a view of the probable receipts and expenditures for the year 1796.
“Wherefore, the said Secretary requests that the board of commissioners of the sinking fund would resolve, that an application be made to the President of the United States, for his permission to the Secretary of the Treasury to borrow five hundred thousand dollars, on the terms and conditions before mentioned, to be applied in the manner herein proposed.”
Whereupon, it was resolved, unanimously, That the sum of five hundred thousand dollars be borrowed by the Secretary of the Treasury, for a term not exceeding one year, at the rate of interest not exceeding six per centum per annum, to commence on the first of January, 1796, pursuant to the first section of the act, entitled “An act making further provision for the support of public credit, and for the redemption of the public debt;” and that this resolution be laid before the President of the United States, for his approbation.
John Adams, President of the Senate,Timothy Pickering, Secretary of State,Oliver Wolcott, Jr. Secretary of the Treasury.December 20th, 1795.Approved:Geo. Washington.